Case: 2:17-cv-00783-EAS-EPD Doc #: 733 Filed: 02/26/21 Page: 1 of 4 PAGEID #: 9292




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GARRISON SOUTHFIELD PARK,
LLC,

               Plaintiff,
                                                     Case No. 2:17-cv-783

       vs.                                           Judge Edmund A. Sargus, Jr.

                                                     Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING AND
RECOVERY, INC., et al.,

               Defendants.

                                            ORDER

       Defendants Kuusakoski Inc., Kuusakoski Glass Recycling LLC, Kuusakoski US LLC,

and Vintage Tech LLC (collectively “the Kuusakoski Defendants”) have moved for leave to file

under seal exhibits and portions of their Reply in support of the Motion to Stay Response

Deadlines and Enjoin Samsung from Proceeding with Duplicative Closed Loop Claims in New

York (the “Motion to Enjoin”). (ECF No. 730.) The motion is GRANTED as set forth below.

       It is well established that “[e]very court has supervisory power over its own records and

files.” Nixon v. Warner Commc’ns, 435 U.S. 589, 598 (1978). A court’s discretion to seal

records from public inspection, however, is limited by “the presumptive right of the public to

inspect and copy judicial documents and files[,]” which the United States Court of Appeals for

the Sixth Circuit as described as a “long-established legal tradition.” In re Knoxville News-

Sentinel Co., Inc., 723 F.2d 470, 473–74 (6th Cir. 1983); see also Brown & Williamson Tobacco

Corp. v. FTC, 710 F.2d 1165, 1178–80 (6th Cir. 1983) (discussing the justifications for the
Case: 2:17-cv-00783-EAS-EPD Doc #: 733 Filed: 02/26/21 Page: 2 of 4 PAGEID #: 9293




“strong presumption in favor of openness”). Therefore, “[o]nly the most compelling reasons can

justify non-disclosure of judicial records.” Shane Grp., Inc. v. Blue Cross Blue Shield of Mich.,

825 F.3d 299, 305 (6th Cir. 2016) (internal quotation marks and citation omitted). The Sixth

Circuit has indicated that exceptions fall into two categories: (1) exceptions “based on the need

to keep order and dignity in the courtroom”; and (2) “content-based exemptions,” which “include

certain privacy rights of participants or third parties, trade secrets, and national security.” Brown

& Williamson Tobacco Corp., 710 F.2d at 1179 (citations omitted).

       In addition, the Sixth Circuit has recently emphasized the public’s “strong interest in

obtaining the information contained in the Court record.” Shane Grp., Inc., 825 F.3d at 305

(internal quotation marks and citation omitted); see also In re Nat’l Prescription Opiate Litig.,

927 F.3d 919, 939 (6th Cir. 2019) (“‘[T]he greater the public interest in the litigation’s subject

matter, the greater the showing necessary to overcome the presumption of access.’”) (quoting

Shane Grp., Inc., 825 F.3d at 305). Accordingly, district courts must consider “each pleading [to

be] filed under seal or with redactions and to make a specific determination as to the necessity of

nondisclosure in each instance” and must “bear in mind that the party seeking to file under seal

must provide a ‘compelling reason’ to do so and demonstrate that the seal is ‘narrowly tailored to

serve that reason.’” In re Nat’l Prescription Opiate Litig., 927 F.3d at 940 (quoting Shane Grp.,

825 F.3d at 305). If a district court “permits a pleading to be filed under seal or with redactions,

it shall be incumbent upon the court to adequately explain ‘why the interests in support of

nondisclosure are compelling, why the interests supporting access are less so, and why the seal

itself is no broader than necessary.’” Id. (quoting Shane Grp., Inc., 825 F.3d at 306).

       Here, the Kuusakoski Defendants assert that they have a compelling interest in sealing

portions of their Reply and exhibits that include references to two Master Service Agreements



                                                  2
Case: 2:17-cv-00783-EAS-EPD Doc #: 733 Filed: 02/26/21 Page: 3 of 4 PAGEID #: 9294




related to the Motion to Enjoin which contain highly confidential, proprietary business and trade

secret information that would cause a competitive disadvantage if revealed on the public record.

The Kuusakoski Defendants further assert that, in order to properly Reply, they must disclose and

discuss these confidential Agreements between Samsung and Vintage Tech. According to

Kuusakoski Defendants, these Agreements contain sensitive, proprietary information regarding

Samsung’s and Vintage Tech LLC’s rights and the financial analyses of the Agreements. This

information could be exploited in future negotiations by third parties if the information would

become public.

       Although the current motion fails to articulate this clearly, the Court notes that the documents

the Kuusakoski Defendants seek to file under seal appear to be the same documents utilized by

Samsung in its Response. These documents were permitted to be filed under seal. (ECF No. 727.)

Accordingly, for the reasons stated in its previous Order (id.), the Court finds that the Kuusakoski

Defendants’ explanation that these documents contain proprietary, highly confidential, trade

secret information, such as business terms, data, pricing, marketing, and strategy information is a

compelling reason in support of non-disclosure.

       However, consistent with its treatment of these documents when submitted by Samsung,

and to ensure that the sealing is appropriately limited in scope, the Court will require the

Kuusakoski Defendants to file a redacted version on the public record. Accordingly, the Motion

for Leave to File Under Seal (ECF No. 730) is GRANTED as follows. The Kuusakoski

Defendants shall file their Reply on the public docket redacting those portions of the opposition

that substantively describe the terms of, or quote from, the Master Services Agreements executed

between Samsung and Vintage Tech as well as the confidential documents that flow from those

Agreements. The Kuusakoski Defendants shall deliver to the Court the unredacted copy of their

Reply and the Agreements with accompanying confidential documents rather than submit them

                                                  3
Case: 2:17-cv-00783-EAS-EPD Doc #: 733 Filed: 02/26/21 Page: 4 of 4 PAGEID #: 9295




electronically. The Clerk’s Office will then transmit these documents to Samsung Electronics

America, Inc. only. These unredacted documents shall remain sealed from the public and the

other case participants. These documents are not designated as “highly sensitive documents,” or

“HSDs” as defined in General Order 21-01, issued January 8, 2021. If the Court has

misconstrued the intent of the Kuusakoski Defendants’ motion here, they shall advise the Court

immediately.



       IT IS SO ORDERED.



                                            /s/ Elizabeth A. Preston Deavers______
DATED: February 26, 2021                    ELIZABETH A. PRESTON DEAVERS
                                            UNITED STATES MAGISTRATE JUDGE




                                               4
